[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-14932         ELEVENTH CIRCUIT
                                                     OCTOBER 26, 2011
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                     D. C. Docket No. 09-00014-CR-5-RS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

CHRISTOPHER ANTONIO OWENS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (October 26, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Christopher Antonio Owens appeals his conviction for illegally possessing a
firearm as a convicted felon, in violation of 18 U.S.C. § 922(g)(1). The sole issue

the appeal presents is whether the district court erred by refusing to suppress

firearms found in Owens’s vehicle during the course of a search incident to his

arrest on November 6, 2008. The court found that the search was unlawful in light

of the Supreme Court’s decision in Arizona v. Gant, 556 U.S. 332, 129 S.Ct. 1710,

173 L.Ed.2d 485 (2009), but that it complied with the law in effect at the time the

search was performed. Because the officers reasonably relied on then-binding

appellate precedent, the court admitted the firearms under the good-faith exception

to the exclusionary rule.

      Owens concedes that the good-faith exception may, in some cases, apply

where the police relied on pre-Gant law. He contends, however, that the exception

should not apply given the particular facts at hand. Specifically, he says that his

arresting officers demonstrated bad faith by targeting him for a traffic stop based

on suspicion of other crimes, and by flagrantly violating his Miranda 1 rights.

      We review de novo whether the good-faith exception applies to a search, but

“the underlying facts upon which that determination is based are binding on appeal

unless clearly erroneous.” United States v. Martin, 297 F.3d 1308, 1312 (11th Cir.

2002) (quotation omitted). “[W]hen considering a ruling on a motion to suppress,



      1
          Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).

                                               2
all facts are construed in the light most favorable to the prevailing party below.”

United States v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000).

      The Fourth Amendment protects the “right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV. We have previously held that “a decision to stop an

automobile is reasonable where the police have probable cause to believe that a

traffic violation occurred, and [that] an officer’s motive in making the traffic stop

does not invalidate what is otherwise objectively justifiable behavior under the

Fourth Amendment.” United States v. Simmons, 172 F.3d 775, 778 (11th Cir.

1999) (citation and quotations omitted). Under Florida law, the act of driving on a

suspended license is a criminal traffic offense, punishable as no less than a second-

degree misdemeanor. Fla. Stat. § 322.34(2), (10)(b).

      Even when a vehicle has been lawfully stopped, the Fourth Amendment

generally prohibits warrantless searches of the interior. United States v. Magluta,

418 F.3d 1166, 1182 (11th Cir. 2005). There are several exceptions to the warrant

requirement, however, including an exception allowing officers to search incident

to a lawful custodial arrest. United States v. Freire, 710 F.2d 1515, 1521 (11th Cir.

1983). Under Florida law, officers may conduct a warrantless arrest of any

individual who commits a misdemeanor in their immediate presence. Fla. Stat.



                                           3
§ 901.15(1).

      As to the permissible scope of searches incident to arrest, the Supreme

Court’s 1981 decision in New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69

L.Ed.2d 768 (1981), was, for many years, the seminal case on that matter. Davis v.

United States, 564 U.S. ___, 131 S.Ct. 2419, 2424, 180 L.Ed.2d 285 (2011)

(discussing Belton). Belton specifically held that “when a policeman has made a

lawful custodial arrest of the occupant of an automobile, he may, as a

contemporaneous incident of that arrest, search the passenger compartment of that

automobile.” 453 U.S. at 460, 101 S.Ct. at 2864. We adopted an expansive view

of Belton, reading it to establish a bright-line rule authorizing the search of a

vehicle’s passenger compartment regardless of whether the arrestee had control

over the compartment at the time of the search. See United States v. Davis, 598

F.3d 1259, 1262 (11th Cir. 2010). In Arizona v. Gant, however, the Supreme

Court rejected the expansive view of Belton and implemented a more restrictive

test. 556 U.S. at ___, 129 S.Ct. at 1719. Since Gant, searches incident to arrest are

permitted only where the arrestee is unsecured and within reaching distance of the

passenger compartment at the time of the search, or where the officer has a

reasonable belief that the vehicle contains evidence of the crime of arrest. Id. at

__, 129 S.Ct. at 1723.



                                            4
      “[S]uppression is not an automatic consequence of a Fourth Amendment

violation.” Herring v. United States, 555 U.S. 135, 137, 129 S.Ct. 695, 698, 172

L.Ed.2d 496 (2009). Rather, the exclusionary rule applies only where its potential

to deter future violations outweighs the substantial social costs of letting guilty

defendants go free. Id. at 141, 555 U.S. at 701. In light of this limitation, the

Supreme Court has repeatedly held that suppression is not appropriate where a

Fourth Amendment violation occurs despite the officers’ exercise of “good faith.”

Id. at 142, 555 U.S. at 701. For example, the good-faith exception applies where

officers act in reasonable reliance on a subsequently invalidated warrant or a

statute later declared unconstitutional. Id. (citing cases). In Davis v. United

States, the Supreme Court recently considered whether the exception applies to

searches authorized by the law in existence at the time they occurred. 564 U.S. at

___, 131 S.Ct. at 2428. After balancing the benefits and costs of suppression, the

Court held: “when the police conduct a search in objectively reasonable reliance on

binding appellate precedent, the exclusionary rule does not apply.” Id. at ___, 131

S.Ct. at 2427-29, 2434.

      In the instant case, the arresting officers stopped Owens with probable cause

to believe that he was driving on a suspended license, and searched the passenger

compartment of his vehicle based on a proper understanding of pre-Gant law.



                                           5
Contrary to Owens’s argument on appeal, the Davis decision established a blanket

rule that the good-faith exception applies to searches performed in reasonable

reliance on then-binding appellate precedent. Although the Davis Court discussed

the need to weigh the costs and benefits of suppression, it did so only in the context

of formulating this blanket rule. Accordingly, the Davis analysis does not require

us to consider alleged misconduct that fell short of violating the Fourth

Amendment—as understood at the time of the search—nor does it require

consideration of unrelated constitutional violations.

      AFFIRMED.




                                          6